KLEES, Judge.
Plaintiff, Mrs. Francis J. Washington, a passenger on a New Orleans Public Service, Inc. (NOPSI) bus brought suit against NOPSI, Edward Le Brauf, its driver and Jarrold Wright, the driver of a vehicle which was involved in an accident with the bus. The suit was to recover for injuries Mrs. Washington received as a result of the collision.
The trial court rendered a judgment in favor of plaintiff and against defendant Jarrold Wright, dismissed the suit against NOPSI and its driver but east court costs against all defendants in solido. From this assessment of court costs, NOPSI and its driver appeal.
As in Bowman v. NOPSI, 410 So.2d 270 (La.App. 4th Cir. 1982) No. 12572; and Walton v. NOPSI, 413 So.2d 527 (La.App. 4th Cir. 1982), we can find no equitable consideration here to justify the taxing of costs against NOPSI and its driver.
Accordingly, the judgment appealed from is amended to require NOPSI and its driver, Edward Le Brauf, to bear their own costs. In all other respects the judgment is affirmed.
AFFIRMED IN PART, AMENDED IN PART.